Exhibit 99.1 ICON ECI Fund Fifteen, L.P. Portfolio Overview Third Quarter 2014 Table of Contents Introduction to Portfolio Overview 1 Investments During the Quarter 1 Investment Following the Quarter 1 DispositionsFollowing the Quarter 2 Portfolio Overview 2 Revolving Line of Credit 5 Performance Analysis 5 Transactions with Related Parties 7 Financial Statements 9 Forward Looking Statements 14 Additional Information 14 ICON ECI Fund Fifteen, L.P. As of January 31, 2015 Introduction to Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Portfolio Overview for the quarter ended September 30, 2014.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $196,688,918 commencing with its initial offering on June 6, 2011 through the closing of the offering on June 6, 2013.During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investments during the quarter ended September 30, 2014: Tècnicas Maritimas Avanzadas, S.A. de C.V. Investment Date: 8/27/2014 Collateral: Two platform supply vessels valued at $61,000,000. Structure: Loan Maturity Date: 8/27/2019 Facility Amount: Fund Participation: Premier Trailer Leasing, Inc. Investment Date: 9/24/2014 Collateral: Trailers valued at $272,373,000. Structure: Loan Maturity Date: 9/24/2020 Facility Amount: Fund Participation: Investment Followingthe Quarter The Fund made the following investment after the quarter ended September 30, 2014: Inotera Memories, Inc. Investment Date: Structure: Expiration Date: Purchase Price: The Fund's Investment: 11/5/2014 Lease 12/1/2016 $77,723,000 Collateral: An ASML Twinscan NXT 1970ci photolithograph immersion scanner used in semiconductor manufacturing valued at $77,723,000. 1 ICON ECI Fund Fifteen, L.P. DispositionsFollowingthe Quarter The Fund disposed ofthe following investments after the quarter ended September 30, 2014: Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. Disposition Date: 12/30/14 The Fund's Investment: Total Proceeds Received: Heniff Transportation Systems, LLC Structure: Loan Collateral: Tractor, stainless steel tank trailers and related equipment. Disposition Date: 12/30/2014 The Fund's Investment: Total Proceeds Received: Superior Tube, Inc. Structure: Loan Collateral: Equipment and related inventory used in oil field services business. Disposition Date: 1/29/2015 The Fund's Investment: Total Proceeds Received: Portfolio Overview As of September 30, 2014, our portfolio consisted of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Maturity Date: 10/6/2014 *As a result of certain financial difficulties, VAS was unable to repay the balance of its loan on October 6, 2014. We are currently in discussions with VAS regarding refinancing its loan facility and/or extending the maturity date of the loan. Kyla Shipping Company Structure: Loan Collateral: A dry bulk carrier. Maturity Date: 11/22/2016 2 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel. Expiration Date: 12/21/2020 Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Dates: 9/30/2015 10/31/2015 Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. Maturity Date: 2/1/2018 Bergshav Product Tankers Structure: Loan Collateral: Three product tanker vessels. Maturity Date: 10/4/2017 Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 6/3/2021 Superior Tube Company, Inc. Structure: Maturity Date: Loan 10/1/2017 Collateral: Equipment and related inventory used in oil field services business. Go Frac, LLC Structure: Lease Collateral: Oil well fracking, cleaning and servicing equipment. Expiration Dates: 11/30/2016 4/30/2017 Heniff Transportation Systems, LLC Structure: Maturity Date: Loan 8/31/2016 Collateral: Tractors, stainless steel tank trailers and related equipment. 3 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Ardmore Shipholding Limited Structure: Lease Collateral: Two chemical tanker vessels. Expiration Date: 4/3/2018 Lubricating Specialties Company Structure: Maturity Date: Loan 8/1/2018 Collateral: Liquid storage tanks, blending lines and packaging equipment. Jurong Aromatics Corporation Pte. Ltd. Structure: Maturity Date: Loan 1/16/2021 Collateral:
